Citation Nr: 1645341	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  15-32 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Army from April 1946 to March 1952.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2014 decision of the St. Louis, Missouri, Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected bilateral hearing loss and tinnitus prevent him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA regulations allow for the assignment of TDIU when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities. If there is only one such disability, that disability must be ratable at 60 percent or more. If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). The Veteran is currently rated 90 percent for bilateral hearing loss and 10 percent for tinnitus. Therefore, he meets the schedular criteria for TDIU.

In December 2013, the Veteran was afforded a VA audiological examination. The examiner opined that there was no significant effect on the Veteran's occupation as a result of his bilateral hearing loss and tinnitus. The examiner did not provide a rationale for the stated opinion. Therefore, this opinion is of low probative value.

In April 2014, the Veteran underwent a private audiological examination. Word recognition scores at that time were 12 percent in the right ear and 44 percent in the left ear, using the Maryland CNC test. He was diagnosed with moderate to profound sensorineural hearing loss in the right ear and severe to profound sensorineural hearing loss in the left ear. The clinician opined that the Veteran was unemployable due to his service-connected bilateral hearing loss and tinnitus disorders. She provided the following rationale:  "[The Veteran] needs to avoid working in any environment in which there is noise, which may exacerbate his hearing loss. He should also avoid any environment which requires normal hearing or good speech understanding. Additionally, these limitations would prevent verbal communication face-to-face as well as by telephone. His condition would pose a significant safety risk in any job involving transportation/driving or being around heavy or moving machinery. His service-connected hearing loss would significantly impair his employability in any job assignment with or without adaptation."

In April 2014 and March 2015, the Veteran was afforded VA audiological examinations. The April 2014 examiner opined that the Veteran's bilateral hearing loss and tinnitus had significant effects on his occupation as he would have difficulty following instructions. The examiner also noted that his hearing disability negatively affects his driving and his ability to hear warning signals. The March 2015 examiner opined that the Veteran's hearing loss affected his ability to work as the Veteran has difficulty understanding speech, particularly in the presence of background noise. The examiner wrote, "The [V]eteran's hearing loss will have a negative impact on his ability to understand speech. Employment that requires the ability to hear and understand conversation without error will be challenging. However, with proper amplification, the disability of hearing impairment alone will not render the Veteran unemployable."


In July 2014 and September 2015, the Veteran underwent private audiological examinations. The clinician opined that the Veteran's hearing loss and tinnitus have rendered him unemployable in any job assignment with or without adaptation. She provided the same rationale as she provided in the April 2014 opinion.

The evidence is in equipoise as to whether the Veteran's service-connected bilateral hearing loss and tinnitus prevent him from securing or following a substantially gainful occupation. In cases such as these, the benefit-of-the-doubt rule, codified at 38 U.S.C.A. § 5107 provides that:

The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 

The implementing regulation at 38 C.F.R. § 3.102 restates the provision in terms of "reasonable doubt." 

Evidence is in "approximate balance" when the evidence in favor or and opposing the Veteran's claim is found to be almost exactly or nearly equal. The statutory benefit of the doubt rule applies when the factfinder determines that the positive and negative evidence relating to a veteran's claim are "nearly equal," thus rendering any determination on the merits "too close to call." Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001). 

Because the evidence in this case is at least in equipoise with regard to the Veteran's entitlement to TDIU, the claim is granted.



ORDER

TDIU is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


